         Case 1:18-cv-04941-LAP Document 104
                                         105 Filed 09/14/21
                                                   09/15/21 Page 1 of 1

                                     TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355
                                              September 13, 2021
Via ECF
Hon. Loretta A. Preska, U.S.D.J.
United States District Court
500 Pearl Street
New York, NY 10007
          Re: Motion for Extension of Time to Move for Substitution of Cho Kam Sze
                   Ye v. 2953 Broadway LLC, No. 18-cv-04941 (LAP), (S.D.N.Y)
Your Honor,
         I represent the Plaintiffs in the above-referenced matter. I write respectfully to provide a
status update on the Administration for Letters of Administration for the late CHO KAM SZE
a/k/a Tommy Sze (hereinafter “Tommy Sze”) by his son, EDWIN QIANG XI SZE (hereinafter
“Edwin Sze”) the proposed administrator. This is Plaintiff’s fourth request for extension of time.
We have reached out to Defendants’ attorney on September 13, 2021 seeking their consent by
email and telephone and they got back to us on September 14, 2021 at 2:02 p.m. stating: “I am
waiting for the estate attorney to contact me regarding the status of the administration. I cannot at
this time consent to your request without knowing the status or the veracity of your allegation
that the delay has anything to do with my client. Regards” in spite of having been cc’ed on
same email that the estate attorney sent to our firm on September 7, 2021.
         Since our last update, the Surrogates’ Court has converted the paper filing by YI LIN,
attorney of the estate to Electronic Filing on July 22, 2021 and uploaded the Affidavit of Bond
(Waiver) as well as the Amended Petition on August 17, 2021. This office has requested updates
from YI LIN about the status of the letter of administration by email on July 29, 2021, August
18, 2021, and September 7, 2021, and to each, YI LIN stated that he has not yet received the
letters of administration. His latest communication, in response to the question “[d]id you receive
a Letter of Administration yet?,” was “[n]ot yet. According to the clerk, a judge will first need to
review and approve the petitioner's application for the bond to be dispensed with.”
         Thus, in light of the delay occasioned by EDWIN SZE’s affidavit for a bond waiver,
which has resulted in a delay in the processing of the Letter of Administration, we sincerely
request that the Court further extend Plaintiffs’ time to move for substitution of deceased
Defendant from September 14, 2021 to December 13, 2021. See Hybrid Capital Group, LLC v.
Padell, 17-cv-06343 (KPF), Dkt. No. 68 (S.D.N.Y. Nov. 16, 2018) (granting extension when
petition for appointment of executor was still pending when motion for substitution under Rule
25 was due).
         I thank the Court for its attention to and consideration of this matter.
                                                                        Respectfully submitted,
                                                                        Troy Law, PLLC
                                                                         /s/John Troy
                                                                        John Troy
                                                                        Attorney for Plaintiffs
cc:      via ECF                          SO  ORDERED.
all counsel of record
/mh                                       Dated:        September 15, 2021
                                                        New York, New York
1|Page

                                       ______________________________
                                                                   _ __
                                       ________________________________
                                       LORETTA A.
                                               A PRESKA,
                                                  PRESKA U.S.D.J.
                                                          U S D J
